Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christine Pemberton on February 10, 2022.

Claims 1 and 38 are amended as follows:
(Previously Presented) A pack or container comprising: (i) a pharmaceutical composition comprising a compound of Formula (IIa):

    PNG
    media_image1.png
    225
    647
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein
each of Ra and Rb, independently, is H or C1-C6 alkyl, or Ra and Rb, together with the N atom to which they are attached, form a 4 to 7-membered heterocycloalkyl ring having 0 or 1 additional heteroatom, wherein the C1-C6 alkyl or 4 to 7-membered ring is optionally substituted with one or more -Q3-T3, in which Q3 is a bond or unsubstituted or substituted C1-C3 alkyl linker, and T3 is H, halo, 4 to 7-membered heterocycloalkyl, C1-C3 alkyl, ORd, COORd,-S(O)2Rd, or -NRdRe, in which each of Rd and Re is independently H or C1-C6 alkyl, or -Q3T3 is oxo; 
R7 is C1-C6 alkyl, C3-C8 cycloalkyl, or 4 to 12-membered heterocycloalkyl, each optionally substituted with one or more -Q5-T5, in which Q5 is a bond, C(O), C(O)NRk, NRkC(O), S(O)2, or C1-C3 alkyl linker, Rk being H or C1-C6 alkyl, and T5 is H, halo, C1-C6 alkyl, hydroxyl, cyano, C1-C6 alkoxyl, amino, mono-C1-C6 alkylamino, di-C1-C6 alkylamino, C3-C8 cycloalkyl, C6-C10 aryl, 4 to 12-membered heterocycloalkyl, 5- or 6-membered heteroaryl, or S(O)qRq in which q is 0, 1, or 2 and Rq is C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C6-C10 aryl, 4 to 12-membered heterocycloalkyl, or 5- or 6-membered heteroaryl, and T5 is optionally substituted with one or more substituents selected from the group consisting of halo, C1-C6 alkyl, hydroxyl, cyano, C1-C6 alkoxyl, amino, mono-C1-C6 alkylamino, di-C1-C6 alkylamino, C3-C8 cycloalkyl, C6-C10 aryl, 4 to 12-5 is H, halo, hydroxyl, or cyano; or -Q5-T5 is oxo; and 
R8 is H, methyl, or ethyl; and 
(ii) a pharmaceutical composition comprising rituximab.

38.	(Previously Presented) A pack or container comprising: (i) a pharmaceutical composition comprising a compound of Formula (IIa):

    PNG
    media_image1.png
    225
    647
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein
each of Ra and Rb, independently, is H or C1-C6 alkyl, or Ra and Rb, together with the N atom to which they are attached, form a 4 to 7-membered heterocycloalkyl ring having 0 or 1 additional heteroatom, wherein the C1-C6 alkyl or 4 to 7-membered ring is optionally substituted with one or more -Q3-T3, in which Q3 is a bond or unsubstituted or substituted C1-C3 alkyl linker, and T3 is H, halo, 4 to 7-membered heterocycloalkyl, C1-C3 alkyl, ORd, COORd,-S(O)2Rd, or -NRdRe, in which each of Rd and Re is independently H or C1-C6 alkyl, or -Q3T3 is oxo; 
R7 is C1-C6 alkyl, C3-C8 cycloalkyl, or 4 to 12-membered heterocycloalkyl, each optionally substituted with one or more -Q5-T5, in which Q5 is a bond, C(O), C(O)NRk, NRkC(O), S(O)2, or C1-C3 alkyl linker, Rk being H or C1-C6 alkyl, and T5 is H, halo, C1-C6 alkyl, hydroxyl, cyano, C1-C6 alkoxyl, amino, mono-C1-C6 alkylamino, di-C1-C6 alkylamino, C3-C8 cycloalkyl, C6-C10 aryl, 4 to 12-membered heterocycloalkyl, 5- or 6-membered heteroaryl, or S(O)qRq in which q is 0, 1, or 2 and Rq is C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C6-C10 aryl, 4 to 12-membered heterocycloalkyl, or 5- or 6-membered heteroaryl, and T5 is optionally substituted with one or more substituents selected from the group consisting of halo, C1-C6 alkyl, hydroxyl, cyano, C1-C6 alkoxyl, amino, mono-C1-C6 alkylamino, di-C1-C6 alkylamino, C3-C8 cycloalkyl, C6-C10 aryl, 4 to 12-membered heterocycloalkyl, and 5- or 6- membered heteroaryl except when T5 is H, halo, hydroxyl, or cyano; or -Q5-T5 is oxo; and 
R8 is H, methyl, or ethyl; and 
(ii) a pharmaceutical composition comprising lenalidomide.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted January 31, 2022, wherein claims 41 and 42 are amended, claims 12, 13, and 43-54 are canceled, and new claims 55-68 are introduced.  This application is a continuation of US application 16/372657, now US patent 10787440, filed April 2, 2019, which is a continuation of US application 14/394463, now US patent 10301290, filed October 14, 2014, which is a national stage application of PCT/US2013/036452, filed April 12, 2013, which claims benefit of provisional applications 61/785169, filed March 14, 2013, and 61/624194, filed April 13, 2012.
Claims 1, 38-42, and 55-68 are pending in this application.
Claims 1, 38-42, and 55-68 as amended are examined on the merits herein.

Election/Restrictions
Applicant’s provisional election without traverse of group I, drawn to a pack or container comprising a compound of formula (IIa), filed January 31, 2022, is acknowledged.
Claims 12, 13, and 43-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has furthermore canceled these non-elected claims.

Reasons for Allowance
	Currently claims 1, 38-42, and 55-68 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted January 31, 2022, and the enclosed examiner’s 
	The claims are directed to articles of manufacture comprising both a specific compound (IIa) disclosed to be an EXH2 inhibitor, and an additional pharmaceutical compound disclosed to be either rituximab or lenalidomide.  These claims are seen to be novel and non-obvious over the prior art because compounds of structure (IIa) are not disclosed in the prior art.  While US patent 8410088 (cited in PTO-1449) discloses these compounds, it was published after the effective filing date of the present claims, and is prior art only under 35 USC 102(e).  Applicant has, in parent application 16/372657, provided a statement establishing that the invention disclosed in the present application and in US patent 8410088 was developed subject to a joint research agreement between Epizyme INC and Eisai Co Ltd.  Therefore this patent is not prior art against the claims.
Accordingly, Applicant’s amendment submitted January 31, 2021, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/11/2022